Exhibit 10.1




THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND MAY NOT BE SOLD OR OFFERED FOR
SALE IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES OR
AN OPINION OF COUNSEL OR OTHER EVIDENCE ACCEPTABLE TO THE COMPANY THAT SUCH
REGISTRATION IS NOT REQUIRED.


CONVERSION AGREEMENT


THIS CONVERSION AGREEMENT, dated as of November 20, 2009 is made by and between
KESSELRING HOLDING CORPORATION, Inc., a Delaware corporation (“Company”), and
Southtech Solutions, Inc., a consultant of the Company (“Consultant”).
 
WHEREAS, the Company owes Consultant fees in arrears for a total of Forty Two
Thousand Three Hundred Seventy One Dollars and Thirty Five Cents ($42,371.35)
(the “Fees”); and


WHEREAS, the Company and the Consultant wish to convert Twenty Thousand Dollars
($20,000) of the Fees (the “Conversion Fees”) into Common Stock, par value
$0.001 per share (“Common Stock”), of the Company;


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which the parties hereby acknowledge the parties agree as follows:


1.            Conversion Fees. The Company and Consultant hereby agree that
Conversion Fees shall convert into 2,000,000 shares of Common Stock (“Conversion
Shares”) to Consultant.


2.            Closing. At the Closing, the Company shall deliver the Conversion
Shares.


3.            Further Assurances. In connection with the Conversion Fees, the
Consultant, by entering into this Conversion Agreement, agrees to execute all
agreements and other documents as reasonably requested by the Company.


4.            Investor Representations and Warranties and Covenants. The
Consultant represents, warrants and covenants to the Company as follows:


a.  No Registration. Such Consultant understands that the Conversion Shares have
not been, and will not be, registered under the Securities Act of 1933, as
amended (the “Securities Act”) by reason of a specific exemption from the
registration provisions of the Securities Act, the availability of which depends
upon, among other things, the bona fide nature of the investment intent and the
accuracy of such Consultant’s representations as expressed herein or otherwise
made pursuant hereto.


b.  Investment Intent. Such Consultant is acquiring the Conversion Shares for
investment for his own account, not as a nominee or agent, and not with the view
to, or for resale in connection with, any distribution thereof, and such
Consultant has no present intention of selling, granting any participation in,
or otherwise distributing the same. Such Consultant further represents that it
will not violate the Securities Act and does not have any contract, undertaking,
agreement or arrangement with any person or entity to sell, transfer or grant
participation to such person or entity or to any third person or entity with
respect to the Conversion Shares.
 
 
1

--------------------------------------------------------------------------------

 


c.  Investment Experience. Such Consultant has substantial experience in
evaluating and investing in private placement transactions of securities in
companies similar to the Company and acknowledges that such Consultant can
protect its own interests. Such Consultant has such knowledge and experience in
financial and business matters so that such Consultant is capable of evaluating
the merits and risks of its investment in the Company.


d.  Speculative Nature of Investment.
Such Consultant understands and acknowledges that the Company has a limited
financial and operating history and that an investment in the Company is highly
speculative and involves substantial risks. Such Consultant can bear the
economic risk of such Consultant’s investment and is able, without impairing
such Consultant’s financial condition, to hold the Conversion Shares for an
indefinite period of time and to suffer a complete loss of such Consultant’s
investment.
 
e.  Accredited Investor. The Consultant is an “accredited investor’ within the
meaning of Regulation D, Rule 50 1(a), promulgated by the Securities and
Exchange Commission under the Securities Act and shall submit to the Company
such further assurances of such status as may be reasonably requested by the
Company.


f.   Rule 144. Such Consultant acknowledges that the Conversion Shares must be
held indefinitely unless subsequently registered under the Securities Act or an
exemption from such registration is available. Such Consultant is aware of the
provisions of Rule 144 promulgated under the Securities Act which permit limited
resale of shares subject to the satisfaction of certain conditions, including
among other things, the existence of a public market for the shares, the
availability of certain current public information about the Company, the resale
occurring not less than one year after a party has purchased and paid for the
security to be sold, the sale being effected through a “broker’s transaction” or
in transactions directly with a “market maker” and the number of shares being
sold during any three-month period not exceeding specified limitations. Such
Consultant acknowledges that, in the event all of the requirements of Rule 144
are not met, registration under the Securities Act or an exemption from
registration will be required for any disposition of the Conversion Shares such
Consultant understands that, although Rule 144 is not exclusive, the Securities
and Exchange Commission has expressed its opinion that persons proposing to sell
restricted securities received in a private offering other than in a registered
offering or pursuant to Rule 144 will have a substantial burden of proof in
establishing that an exemption from registration is available for such offers or
sales and that such persons and the brokers who participate in the transactions
do so at their own risk.


 
2

--------------------------------------------------------------------------------

 


g.          Authorization.


i. Consultant has all requisite power and authority to execute and deliver this
Conversion Agreement, and to carry out and perform its obligations under the
terms hereof. All action on the part of the Consultant necessary for the
authorization, execution, delivery and performance of this Conversion Agreement,
and the performance of all of the Consultant’s obligations herein, has been
taken.


ii. This Conversion Agreement, when executed and delivered by the Consultant,
will constitute valid and legally binding obligations of the Consultant,
enforceable in accordance with its terms except: (i) as limited by applicable
bankruptcy, insolvency, reorganization, moratorium and other laws of general
application affecting enforcement of creditors’ rights generally, and (ii) as
limited by laws relating to the availability of specific performance, injunctive
relief or other equitable remedies or by general principles of equity.


iii.  No consent, approval, authorization, order, filing, registration or
qualification of or with any court, governmental authority or third person is
required to be obtained by the Consultant in connection with the execution and
delivery of this Conversion Agreement by the Consultant or the performance of
the Consultant’s obligations hereunder.


j.  Brokers or Finders. Such Consultant has not engaged any brokers, finders or
agents, and the Company has not, and will not, incur, directly or indirectly, as
a result of any action taken by the Consultant, any liability for brokerage or
finders’ fees or agents’ commissions or any similar charges in connection with
this Conversion Agreement and the transactions related hereto.


k.  Tax Advisors. Such Consultant has reviewed with its own tax advisors the
U.S. federal, state, local and foreign tax consequences of this investment and
the transactions contemplated by this Conversion Agreement. With respect to such
matters, such Consultant relies solely on such advisors and not on any
statements or representations of the Company or any of its agents, written or
oral. The Consultant understands that it (and not the Company) shall be
responsible for its own tax liability that may arise as a result of this
investment or the transactions contemplated by this Conversion Agreement.


l.  Legends. Such Consultant understands and agrees that the certificates
evidencing the Conversion Shares and Interest Shares shall bear a legend in
substantially the form as follows (in addition to any legend required by any
other applicable agreement or under applicable state securities laws):


“THE SHARES REPRESENTED BY THIS CERTIFICATE
HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS
OF ANY STATE, AND MAY NOT BE SOLD, TRANSFERRED,
ASSIGNED, PLEDGED OR HYPOTHECATED UNLESS AND
UNTIL REGISTERED UNDER SUCH ACT AND/OR
APPLICABLE STATE SECURITIES LAWS, OR UNLESS THE
COMPANY HAS RECEIVED AN OPINION OF COUNSEL OR
OTHER EVIDENCE, REASONABLY SATISFACTORY TO
THE COMPANY AND ITS COUNSEL, THAT SUCH
REGISTRATION IS NOT REQUIRED.”
 
 
3

--------------------------------------------------------------------------------

 




             IN WITNESS WHEREOF, the parties have caused this Agreement to be
duly executed by their respective officers thereonto duly authorized as of the
day and year first above written.
 

 
KESSELRING HOLDING CORPORATION:
         
 
By:
/s/ Joseph Silva      
Joseph Silva
     
Chief Executive Officer
         




 
SOUTHTECH SOLUTIONS, INC.:
         
 
By:
/s/ Paul Hoffman       Name: Paul Hoffman        Title: CEO           

















































